DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive.
Regarding drawings: Applicant does not state whether examiner’s assumptions regarding theta 2 are correct, however applicant adopts examiner’s suggestion of the theta 2 location in 8c and similarly changes the theta 2 location in figure 5c.  Examiner notes that these amendments are entered.  Examiner notes that the drawing of figure 5c is objected to for minor informalities; please see discussion below.  
Regarding IDS: applicant submits a second IDS AND the foreign references previously unattached from the IDS filed 5/22/2020.  Examiner has considered the references, and the IDS filed 4/6/2022 completes the requirements for the IDS filed 5/22/2020.
Regarding 112a and 112b: applicant has removed the phrases rejected by examiner, however includes phrases that are identical in scope.  Claim amendments further complicate examiner’s understanding of the claimed invention.  Please see 112a and 112b rejections below.  Please also see 112f claim interpretation issues below.  Examiner is happy to assist applicant in creating claim amendments using terminology defined in the drawings and specification, should examiner understand applicant's intent. Please call examiner prior to filing the next response in order to collaborate on applicant's next steps.
Examiner believes applicant is intending to claim the following concept: first and second cams create a hold open position, and that this hold open position is rotationally adjustable.   If this is the case, examiner has included new prior art hoping to forward prosecution.  Please call examiner prior to filing the next response in order to collaborate on applicant's next steps. 
Regarding 103 rejection over Sato:
Applicant asserts Sato “cannot be adjusted”.  Examiner notes that applicant does not describe or claim the mechanism that makes the hinge “adjustable”.  Further, Sato is considered “adjustable” in that the chamfered head 2 can fit in the chamfered hole of the member at four different orientations.  This allows for angular adjustment PRIOR to use of the hinge, and therefore meets the claimed 112f limitations. 

Drawings

    PNG
    media_image1.png
    279
    419
    media_image1.png
    Greyscale
The drawings were received on 4/6/2022.  These drawings are entered.
The drawings are objected to because figure 5c has deleted required lines of the exterior surface of cam 11, called out in the screen shot below.  
Specification describes parts 31a-3f as “protrusions”.  Parts 31a-31f are actually recesses in figure 5c, and are located on a surface of part 1a.  Examiner requests applicant use terms in the specification that match the drawings (please amend the specification that parts 31a-31f are called “recesses” not “protrusions”).  
Applicant claims “recess is provided on the second member” in claim 1.  Examiner notes that “recesses” are disclosed as parts 22b, 33a, 33b, 31a, 31b, 36a, 36b.  None of these recesses are located on “second member” 2.  
Applicant claims “protrusions of first member and recess of second member are combined”; examiner notes that the second member has no recesses; examiner believes that these are supposed to be claimed on the first and second cams.  
Applicant discloses theta 1 is on the upper surface of first cam 11, and theta 2 is on the lower surface of first cam 11, shown in figure 5c in embodiment 1; and theta 2 is not related to cam 11, as shown in figure 8c.  Is Examiner suggests including thetas 1 and 2 in figures 6c, 7c, and 8c, as examiner is unsure if the theta 2 located in figure 8c is proper.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Applicant calls recesses 31a-31f in figure 5c “protrusions” when these are clearly recesses.   
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“whereby a rotation position of the first cam with respect to the first member can be adjusted without changing a rotation position of the second member with respect to the first member” in claim 1; 
AND 
“the second cam rotates with respect to the first cam without changing the rotation position of the first cam with respect to the first member when the second member is rotated with respect to the first member” of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: 
-Applicant claims “cam portion provided on the first member, a protrusion is provided on the first member, a recess is provided on the second member”.  Examiner notes that “cam portion” is disclosed as parts 31-36.  Examiner notes that “protrusion” is disclosed as parts 24b, 32a, 32b, 31a-f, 34a, 34b, 35a, 35b.  First, examiner notes that “protrusions” 31a-31f are actually recesses in figure 5c, and are located on a surface of part 1a.  Examiner notes that none of the “protrusions” that actually protrude are located on the first member 1.  Further, recess is disclosed as parts 22b, 33a, 33b, 31a, 31b, 36a, 36b.  None of these recesses are located on “second member” 2.  Applicant does not disclose “cam portion”, “protrusion”, and “recess”, are parts of the first or second member.  Examiner believes these are parts of the first or second cams that are biased together.  

    PNG
    media_image2.png
    611
    634
    media_image2.png
    Greyscale
-Applicant claims “whereby a rotation position…can be adjusted without changing a rotation position of the second member with respect to the first member”.  Applicant is claiming a function without disclosing what structure performs this function.  Examiner notes that applicant may claim a function without its structure, however the specification and drawings must indicate the scope of this functional claim language.  Applicant has not done so.  
-Examiner contends that applicant’s claimed function “can be adjusted without changing a rotation position of the second member with respect to the first member” is not disclosed.  Applicant discloses that axle 6 is non-rotatably attached to first member 1a using chamfered shaft 6b.  Therefore, “adjustment” REQUIRES the change in rotation position between first 1 and second members 2.  This is illustrated by applicant by figure 6a, 7a, and 8a, because the adjustment indicators are different AS WELL AS the rotational position between the first and second members.  

-Applicant claims “hinge is held at a position where the protrusion of the first member and the recess of the second member are combined”.  Examiner notes that there are no recesses of the second member.  Examiner is unsure what applicant intends with this claim language.
-Applicant claims “the first cam portion of the first cam” but only claims “a cam portion provided on the first member”.  Examiner is unsure if applicant is referring to the same “cam portion”, NOR is examiner sure where the “cam portion” is located.  Applicant claims this “cam portion” on three different parts; first member 1, AND first cam 11, AND second cam.  Does applicant claim three cam portions?  If so, this is not disclosed.  Is applicant claiming one cam portion and incorrectly states its location on the second recitation?  
-Applicant discloses theta 1 is on the upper surface of first cam 11, and theta 2 is on the lower surface of first cam 11, shown in figure 5c in embodiment 1; and theta 2 is not related to cam 11, as shown in figure 8c.  Further, examiner notes that applicant claims one pair of cams that abut each other.  Therefore, applicant claims only the surfaces of 33a and 34a abutting each other, in figure 5c, which defines theta 2.  Applicant does NOT claim a cam surfaces 31 and 32.  Examiner is unsure how the structure claimed by applicant has angles theta 1 and theta 2.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
-Applicant claims “including a first member and a second member which are rotatable relative together” as separate from the hinge, since applicant claims these parts BEFORE “the hinge comprising”.  Examiner is unsure if applicant intends “first member” and “second member” are the things attached to the hinge leaves (as applicant’s current claim language suggests), OR if applicant intends that these ARE the hinge leaves. Since applicant has disclosed that the first and second members are part of the hinge, examiner suggests putting “the hinge comprising” PRIOR to the recitation of first and second members.  Examiner further suggests this change since applicant is claiming cam surfaces on one of the members.
-Applicant claims “cam portion is provided on the first member” AND “the first cam portion of the first cam”.  Examiner is unsure if the “cam portion” and the “first cam portion” are referring to the same thing; examiner assumes they are.  If this is applicant’s intention, both “cam portions” must be named in the same way.  Further, examiner is unsure WHERE the cam portion is, since applicant has claimed it on the first member AND on the first cam, AND on the second cam.  
-Applicant claims two cams that abut each other.  Therefore, applicant positively claims ONLY the abutting surfaces 33 of first cam 11, and abutting surface 34 of second cam 12.  If applicant intends to positively claim that first cam 11 has TWO abutting surfaces, one abutting the first member and one abutting the second cam, applicant has not done so.  
-Applicant claims “second cam rotates with respect to the first cam without changing the rotation position of the first cam with respect to the first member when the second member is rotated with respect to the first member”.  Examiner notes that this is unclear language.  Does applicant intend that the first cam is non-rotatably attached to the first member?  Examiner notes that the first cam IS rotatably attached to the first member 1a.  Does applicant intend that the first cam 11 rotates with respect to first member 1a ONLY when adjusted by the user?  Does applicant intend that theta 1 is greater or less than theta 2?  Examiner is unsure of the scope of this phrase, and the specification does not assist examiner.  
-Applicant claims “the hinge is held at a position where the protrusion of the first member and the recess of the second member are combined”.  Examiner notes that there are no “recesses of the second member”, as discussed above.  Examiner believes applicant intends recesses of the second cam”.  Further, Examiner notes that if parts 31a-31f are the “protrusions of the first member”, examiner notes that they do not engage any recess of the second cam.  Examiner is unsure which surfaces applicant intends with this phrase.  Examiner notes that the purpose of having cam surfaces is to retain a rotational position when the cam surfaces interact, and that this purpose is fulfilled by any cam surfaces.  

Regarding claim 3, applicant claims “configured to be non-rotatably fitted to a shaft body”.  Examiner notes that this is intended use, and applicant does not positively claim a shaft body.  Should applicant intend to positively claim a shaft body, applicant must claim “further comprising a shaft body”.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 2006/0064850 Sato.  
Examiner contends that Sato discloses the structure as claimed.  However, examiner includes this rejection under a 103 because of the 112a and 112b rejections and assumptions above.    
Regarding claim 1, Sato discloses hinge including a first member (12 and 4) and a second member 7 which are rotatable relative to each other, the hinge comprising: 

    PNG
    media_image3.png
    247
    691
    media_image3.png
    Greyscale
 a first cam 11 provided on the first member 12 (abutting member 12) so as to be rotatable and movable in an axial direction thereof (the first cam 11 is axially movable along the shaft 8, and is rotatable relative to the first member 12 in two different positions); 
a second cam 5 provided on the second member 7 (within tube 7); and 
biasing means 6 for biasing the second cam 5 to the first cam 11 in the axial direction, 
a cam portion 12-1 is provided on the first member 12 (please see 112a and 112b), a protrusion 11-1 is provided on the first member 11 (examiner assumes applicant intends the cam surface 33 of cam 11, please see 112a and 112b; a recess (cam surface 5-1) is provided on the second member (second cam 5) (examiner assumes applicant intends the cam surface 32 of second cam 12, please see 112a and 112b); 
an angle theta 1 is formed by an inclined surface of the first cam portion of the first cam (angle of the surface 12-1 with the groove in cam 11) and the axial direction is smaller than the angle theta 2 formed by an inclined surface of the cam portion of the second cam and the axial direction (angles between cam surfaces between first11 and second 5 cam is different than the angle of the cam surfaces between first member 12 and first cam 11), 
whereby a rotation position of the first cam 11 with respect to the first member 12 can be adjusted (during assembly of either the hinge or the hinge with the hinged articles 1 and 10) without changing a rotation position of the second member 7 with respect to the first member 12 (please see 112a and 112b, also examiner contends that Sato discloses the adjustment as disclosed), 
the second cam 5 rotates with respect to the first cam 11 (rotating the cam surfaces together) without changing the rotation position of the first cam 11 with respect to the first member 12 when the second member 7 is rotated with respect to the first member 12 (angles of the first and second cams are lower, allowing easier rotation between the first and second cams 11 and 5, than allows rotation between first member 12 and 11), 
the hinge is held at a position where the protrusion of the first member and the recess of the second member are combined (please see 112a and 112b rejections, examiner notes that this is what cam surfaces do).  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.
Regarding claim 3, Sato discloses the hinge of claim 1, wherein the first cam 11 is configured to be non-rotatably fitted to a shaft body 8 (chamfered shaft 8 and chamfered through hole, figure 5), and wherein a rotational position of the first cam 11 relative to the first member 12 is to be adjusted by rotating the shaft body.  Examiner notes that the first cam 11 and second cam 5 rotate against each other based on relative rotation, examiner notes either part of it can be “rotated” first.  Examiner notes that the first cam 11 is non rotatably attached to the housing 7, not the shaft 8.  

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE102007041640 Hodges.  Examiner believes that the following claim is applicant’s intent, and that Hodges discloses applicant’s intended claim language.  

    PNG
    media_image4.png
    550
    412
    media_image4.png
    Greyscale
Regarding claim 1, Hodges discloses a hinge, comprising a first 2 and second 1 member, a first cam 4 provided on the first member 2 so as to be rotatable and movable in an axial direction thereof (cam 5 moves up and down based on the cam surface of cam 4, and rotates against cam 4); a second cam 5 provided on a second member 1 so as to be non-rotatable and movable in an axial direction thereof (non-rotatable, except when adjusted, as examiner assumes, and the cam 5 moves axially with respect to cam 4); and 
Biasing means (weight of the door) for biasing the second cam to the first cam in the axial direction, 
a cam portion 8 provided on the first member 2, a protrusion (cam surface) provided on the first cam 4, a recess (cam surface) provided on the second cam 5, 
the angle between cam portion 8 and 4 is greater than the angle of the cam surfaces between cams 4 and 5, 
whereby the rotation position of the first cam 4 with respect to the first member 2 can be adjusted (using screw 7) without changing a rotation position of the second member 1 with respect to the first member 2, 
the second cam 5 rotates with respect to the first cam 4 without changing position of the first cam 4 with respect to the first member 2 when the second member 1 is rotated with respect to the first member 2, 
the hinge is held at a position (low surface of cam 4 and high surface of cam 5 align) where the protrusion of the first cam and the recess of the second cam are combined.  
Regarding claim 3, Hodges discloses the hinge of claim 1, wherein the first cam 4 is nonrotatably attached to a shaft 3, and wherein rotational position of the first cam 4 relative to the first member 2 is to be adjusted by rotating the shaft body 3 (using screw 7).  


Conclusion
Examiner notes that there are extensive 112a and 112b rejections in the claims above.  Examiner is happy to assist applicant in creating claim amendments using terminology defined in the drawings and specification, should examiner understand applicant's intent. Please call examiner prior to filing the next response in order to collaborate on applicant's next steps.  Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677